[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The motion for contempt filed by plaintiff's counsel and dated October 2, 1997 is denied.
The judgment dissolving the marriage was entered on July 11, 1996. At least three years prior to the judgment, the defendant CT Page 12741 transferred the Phoenix Life Insurance policy to his company and received the cash surrender value of $18,438. Since the defendant did not own the policy at the time of judgment, the plaintiff is not entitled to one-half of the cash value of said policy.
PETRONI, J.